Case 2:20-cv-00036-AM Document iled 08/03/20 Page 1 of 2
RECEIVED
USMS W/fx

U.S. Department of Justice
United States Marshals Service

sul 2 Psour> RECEIPT AND RETURN

JUL 43 2020 f

  

ap for Service of Process by C8) Viarshal”

 

 

 

   

PL AINTIFE SAN ANTONIO

United States of America

 

 

 

DEFENDANT CLERK) PROCESS

 

$1.531.924.54 U.5.C. from JPMorgan Chase Bank Acct 403685341 vio of DL Investments Warrant for Arrest of Property
NAME OF INDIVIDUAL. COMEASY. CORPORA EON, PEC TOSERVE OR DESCREYEION OF PROPERTY TO SEIZE OR COSDEMN
SERVE $1,531.924.84 U.8.C. from JPMorgan Chase Bank Acct AUS 684541 ono of DL Investments

 

 

ele ADDRESS eStecerar RED Apartucnt Seo Ci. Sate te

 

AND ADDIESS BPTOM Number of process to be
with this Porm 283

 

SEND NOTICE GU SERVICE COPY TO REQUESTER AT NAMI

 

 

 

  
 

Antonio Franca, Jr.
US. Altores's Olfice

 

srties to beet

 

HOt NW Loop 410, Sule G0u Che

ity bo bei atv aye

San Antonio. TN 78216 | otis a

 

 

SPPCLAL INS ERECTIONS OR OTHER INFORMATION TILA E AWIEEL ASSIS ETS EN PE DYEING SERVICE Caictede Hastiess aad Uteraute Adresyes,
AM Felephone Nambers, and Estimated Fines Avaitabde Jor Service):

20-FBL-00289 ]

 

 

PREV PHOS) SUATHER DATE
Lp DPELNDANT | 20-38-41- 7040 7/10/20

     

Moret
frei

 

 

 

SPACE BELOW FOR USE OF U.S. MARSIEAL ONLY - DO NOT WRITE BELOW THIS LINE

 

    

 

 

cece! for the total ‘Total Process Distuet ut | Distr oat eal Nuit arived USNS Dephty de Clark Dane
i Oeagan Nene i
No DBO x, DBO | Beverly 1. Willkewres- en
| | ow ~

 

 

 

{hereby certify and returivthat ] (C) have petsanally served [7] have fepal evidence uf service, XP have executed as shown in Remarks" the progess described an the

  

individual, contpany. corparation, ete antl the individual cumipany, corporation, ete shawn atthe address mnerted below

 

 

me tNce reaiieda helen |

 

 

  

 

 

tot ia above) . : - Late 7) - la- 24 i fume
| Sasieezo | 11:29
|

 

Samaturg eft S Marshal or Deputy

Beverly J. Wiliams

Address (complete only different than shows @hoves

   

I

 

 

Service Fee Fotal Mileaue Charges Forwarding Pee | Total Charis 1 Advance Depontts | Anounat owed ta CoS Marshal! or
fineluding eadvavars) i | tAmount oF Refund?)
_ 2 ee
|

ny | | 2
G5 0 _| - | OFa |

 

 

 

Ge | ht)

fe 7) fH # 2 » toh phd
wtp Ac 4} & Ae ij 4 CHALLE i

JO

 

Form USM-288

PRIOR VERSIONS OF THIS PORM ARP OMSODLE TEL Rev BLES
Case 2:20-cv- 00036: S-AM -Paspment 12° Filed ¢ 08/03/20, Page 2 of 2

i a

" oe ; wainds reat 3 ~~

“qos ag it i

spo eA RI 2

CANST AOPOINTEN MATTE

‘ st . wt . V8

“Aa 0 TERS

 

 
